Exhibit 10.2

 

LOGO [g614573exb_pg001.jpg]   

Financial Institutions Team

1 Churchill Place

London

E14 5HP

 

Fax +44 (0)20 7116 7645

 

To:

 

 

Tower Insurance Company of New York

  

 

www.barclayscorporate.com

  120 Broadway      31st Floor      New York, NY 10271      United States     
Castlepoint Insurance Company      120 Broadway      31st Floor      New York,
NY 10271      United States      Castlepoint National Insurance Company      222
South Riverside Plaza      Suite 1600      Chicago      Illinois 60606     
United States      Hermitage Insurance Company      120 Broadway      31st Floor
     New York, NY 10271      United States    Date:   12th March 2012   

Dear Sirs

Letter of credit facility agreement dated 11 November 2011 made between
(1) Tower Insurance Company of New York, Castlepoint Insurance Company,
Castlepoint National Insurance Company and Hermitage Insurance Company (the
“Borrowers” and each a “Borrower”) and (2) Barclays Bank PLC (the “Issuing
Bank”) (as amended, varied or restated from time to time) (the “Facility
Agreement”)

We refer to the Facility Agreement. Terms defined in the Facility Agreement,
unless otherwise defined, have the same meaning when used in this letter. The
principles of construction set out in the Facility Agreement shall have effect
as if set out in this letter.

It is necessary that certain amendments be made to the Facility Agreement, all
as set out below.



--------------------------------------------------------------------------------

1 Amendment to Facility Agreement

 

1.1 The Issuing Bank and each Borrower hereby agree that, with effect from the
Effective Date (as defined below), the Facility Agreement shall be amended by
deleting the definition of “Availability Period” and replacing it with the
following definition:

““Availability Period” means the period from and including the date of this
Agreement to and including 30 November 2012.”

 

1.2 The amendment detailed in paragraph 1.1 of this letter shall take effect on
the date (the “Effective Date”) that we receive a copy of this letter
countersigned by each Borrower by which each Borrower acknowledges and agrees to
the terms of this letter.

 

1.3 Subject to the terms of this letter, the Facility Agreement shall remain in
full force and effect and, with effect from the Effective Date, the Facility
Agreement and this letter shall be read and construed as one document.

 

2 Representations and Warranties

 

2.1 By counter-signing this letter, each Borrower makes the Repeating
Representations as at the Effective Date by reference to the facts and
circumstances then existing.

 

2.2 Each Borrower confirms that the security created by it in favour of the
Issuing Bank pursuant to the Security Documents continues in full force and
effect and extends to all of its present and future obligations and liabilities
under the Facility Agreement as amended by this letter.

 

3 Miscellaneous

 

3.1 This letter is designated a Finance Document.

 

3.2 This letter may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this letter.

 

3.3 A person who is not party to this letter has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce or enjoy the benefit of any term
of this letter.

 

3.4 This letter, the agreement constituted by it and any non-contractual
obligations arising from it and your acceptance of its terms shall be governed
by and construed in accordance with English law.



--------------------------------------------------------------------------------

3.5 Please confirm your agreement with the contents of this letter by signing
and returning the enclosed duplicate of this letter to the Issuing Bank, for the
attention of Richard Braham, Barclays Bank PLC, 1 Churchill Place, London, E14
5HP, United Kingdom.

 

Yours faithfully

LOGO [g614573exb_pg003.jpg]     

for and on behalf of

Barclays Bank PLC

as Issuing Bank



--------------------------------------------------------------------------------

Acknowledgement and Acceptance Accepted and agreed:

LOGO [g614573exb_pg004a.jpg]     

for and on behalf of Tower Insurance Company of New York Dated: Accepted and
agreed:

LOGO [g614573exb_pg004b.jpg]     

for and on behalf of Castlepoint Insurance Company Dated: Accepted and agreed:

LOGO [g614573exb_pg004c.jpg]     

for and on behalf of Castlepoint National Insurance Company Dated: Accepted and
agreed:

LOGO [g614573exb_pg004d.jpg]     

for and on behalf of Hermitage Insurance Company Dated: